Fourth Court of Appeals
                                        San Antonio, Texas
                                              February 26, 2020

                                            No. 04-19-00890-CR

                                         In re Benjamin Escobedo

                                      Original Mandamus Proceeding1

                                                    ORDER

Sitting:          Sandee Bryan Marion, Chief Justice
                  Luz Elena D. Chapa, Justice
                  Liza A. Rodriguez, Justice

           Relator filed an “Amended and Supplement [sic] Notice of Appeal Against Writ of Error,

Illegal Sentence, and Illegal Indictment or Information to Reinstate Appeal,” in which he appears

to assert this court erred by denying his petition for writ of mandamus. Ordinarily, an appeal is

not filed in an original proceeding;2 therefore, we construe relator’s motion as a motion for

rehearing. After considering relator’s arguments, we deny relator’s “Amended and Supplement

[sic] Notice of Appeal Against Writ of Error, Illegal Sentence, and Illegal Indictment or

Information to Reinstate Appeal.”

           It is so ORDERED on February 26, 2020.




1
  This proceeding arises out of Cause No. 2016CR4634, styled The State of Texas v. Benjamin Escobedo, pending in
the 227th Judicial District Court, Bexar County, Texas, the Honorable Kevin M. O'Connell presiding.
2
  The Texas Rules of Appellate Procedure set forth the procedures under which relator may file a motion for leave
to file a petition for writ of mandamus along with a petition for writ of mandamus, or a postconviction application
for writ of habeas corpus with the Texas Court of Criminal Appeals. See TEX. R. APP. P. 52; 72.1; 73.
                                             PER CURIAM


ATTESTED TO: _____________________________
             Michael A. Cruz,
             Clerk of Court